Dear Mr. Rousselle:
This office is in receipt of your opinion request that stems from the unfortunate events surrounding Hurricanes Katrina and Rita, which caused extensive damage and flooding to the Parish of Plaquemines. As a result of these natural disasters, the parish seat, Pointe-a-la-Hache, suffered severed destruction leaving all parish buildings in the parish seat destroyed.
In addition, Point-a-la-Hache still remains without power, water, sanitation, or other support systems, and as such, the parish council has no place to hold meetings within the parish seat. Because of this, you have asked if the parish council can meet, consider, deliberate, and vote on ordinances at special meetings held in other locations in Plaquemines Parish.
In connection with this inquiry, you have provided us a copy of the Plaquemines Parish Home Rule Charter. After extensive review, we find that the charter grants the parish president the duty to call special meetings, and these special meetings may be called at any place in the Parish of Plaquemines.
In reaching this opinion, we cite the following provisions of the Plaquemines Parish Home Rule Charter:
 Sec. 3.10 Duties of the president.
  The parish president shall have the following duties: . . .
  I. Call special meetings of the parish council; . . .
 Sec. 4.09 Meetings of the parish council.
  B. Special meetings may be held at any place within the Parish of Plaquemines as provided by the rules of procedure adopted by the parish council, or as called by the parish president and as provided by law.
Therefore, it is the opinion of this office that the Plaquemines Parish Council may meet at a location other than Point-a-la-Hache, the parish seat of Plaquemines Parish, if the Plaquemines Parish President calls a special meeting. Further, we have found no provisions within the Plaquemines Parish Home Rule Charter that limit the locations of special meetings under these circumstances.
We hope that this sufficiently answers your inquiries, but if we can be of further assistance, please do not hesitate to contact us.
                                      Yours very truly,
                                      CHARLES C. FOTI, JR.
                                      ATTORNEY GENERAL
                                By:   ___________________________
                                      CHARLES H. BRAUD, JR.
                                      Assistant Attorney General